Case 9:19-cv-81160-RS Document 150-2 Entered on FLSD Docket 02/14/2020 Page 1 of 9




                               EXHIBIT 2
Case 9:19-cv-81160-RS Document 150-2 Entered on FLSD Docket 02/14/2020 Page 2 of 9



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                               Case No. 9:19-cv-81160-RS




   APPLE INC.,

                          Plaintiff,

         v.

   CORELLIUM, LLC,

                        Defendant.


               PLAINTIFF APPLE INC.’S RESPONSE TO DEFENDANT
              CORELLIUM, LLC’S MOTION FOR PROTECTIVE ORDER
Case 9:19-cv-81160-RS Document 150-2 Entered on FLSD Docket 02/14/2020 Page 3 of 9



          Plaintiff Apple Inc. (“Apple”) by and through undersigned counsel, hereby submits this
   brief in opposition to Defendant Corellium, LLC’s (“Corellium”) Motion for Protective Order
   (“Motion”). ECF No. 81. Because the Motion for Protective Order fails to support any restrictions
   on the sought-after discovery, let alone the dramatic restrictions Corellium requests, Apple
   respectfully asks this Court to deny Corellium’s Motion.
                                           INTRODUCTION
          On December 20, 2019, Apple served Corellium with Apple’s Second Set of Requests for
   Production and Apple’s Second Set of Requests for Admission (collectively, “Requests”).
   Corellium’s motion takes issue with Request numbers 66–73 and 83–95 of Apple’s Second Set of
   Requests for Admission and the entirety of Apple’s Second Set of Requests for Production. The
   Requests for Admission at issue ask for admissions as to whether Corellium




                         . The Requests for Production ask for documents “related to any contract,
   arrangement, agreement, understanding, or interaction” between Corellium (Request No. 88)
                                                                       , related to the Corellium Apple
   Product at issue in this case.
          On January 21, 2020—the same day its responses were due—Corellium filed the instant
   Motion. Corellium’s Motion does not seek protection of any information Corellium gives in
   response to the Requests, or otherwise seek limitations on them. Rather, it asks the Court to protect
   Corellium from having to respond to the Requests at all, and to prohibit discovery on these topics
   altogether, on the grounds that the requested information is “irrelevant,” not “proportional to the
   needs of the case,” and “unduly burdensome.” ECF No. 81 at 2–4. Corellium did not submit any
   affidavits in support of its Motion. Nor did it submit any evidence. Instead, Corellium seems to
   view as self-evident its contention that the Requests are “irrelevant” and “harassing.” See ECF
   No. 81 at 3–5.      But that view is wrong.      Corellium’s
                                                                                      and Corellium’s
   defenses along with Apple’s claim for contributory infringement require the Court—and Apple—
   to fully evaluate Corellium’s customers and the uses to which they put Corellium’s product. The
   Requests thus seek fully discoverable information, and Corellium has not come close to meeting
   its burden to demonstrate otherwise.
Case 9:19-cv-81160-RS Document 150-2 Entered on FLSD Docket 02/14/2020 Page 4 of 9



                                             ARGUMENT
          “[U]nder Rule 26(c) of the Federal Rules of Civil Procedure a party seeking to avoid
   disclosure of materials by protective order ‘bears a heavy burden of demonstrating that disclosure
   will work a clearly defined and very serious injury.’” Preferred Care Partners Holding Corp. v.
   Humana, Inc., No. 08-20424-CIV, 2008 WL 4500258, at *3 n.2 (S.D. Fla. Oct. 3, 2008) (quoting
   Empire of Carolina, Inc. v. Mackle, 108 F.R.D. 323, 326 (S.D.Fla. 1985)). As such, before a
   protective order may issue, “the movant must show good cause why justice requires an order to
   protect a party or person from ‘annoyance, embarrassment, oppression, or undue burden or
   expense.’” Trinos v. Quality Staffing Servs. Corp., 250 F.R.D. 696, 698 (S.D. Fla. 2008) (citing
   Fed. R. Civ. P. 26(c)). To do so, the movant “must make a specific demonstration of facts in
   support of the request as opposed to conclusory or speculative statements about the need for a
   protective order and the harm which will be suffered without one.”             Arnold v. Wausau
   Underwriters Ins. Co., No. 13-60299-CIV, 2013 WL 5488520, at *2 (S.D. Fla. Sept. 30, 2013)
   (quoting Dunford v. Rolly Marine Serv. Co., 233 F.R.D. 635, 636 (S.D. Fla. 2005)). “Broad
   allegations of harm, unsubstantiated by specific examples or articulated reasoning, do not satisfy
   the Rule 26(c) test.” Trinos, 250 F.R.D. at 698 (citing Cipollone v. Liggett Grp., Inc., 785 F.2d
   1108, 1121 (3d Cir. 1986)). Rather, “courts should only limit discovery ‘based on evidence of the
   burden involved, not on a mere recitation that the discovery request is unduly burdensome.’”
   Trinos, 250 F.R.D. at 698 (quoting Pac. Gas & Elec. Co. v. United States, 69 Fed. Cl. 323, 325
   (Fed. Cl. 2005)). Corellium has provided no such evidence. In fact, it has offered no evidence at
   all. Corellium has therefore failed to carry its “heavy burden” to demonstrate that the requested
   discovery should be prohibited.
          Corellium’s Relevance Arguments Are Meritless. Rule 26(b)(1) provides that a party
   “may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or
   defense and proportional to the needs of the case, considering the importance of the issues at stake
   in the action, the amount in controversy, the parties’ relative access to relevant information, the
   parties’ resources, the importance of the discovery in resolving the issues, and whether the burden
   or expense of the proposed discovery outweighs its likely benefit.” Accordingly, “discovery
   should ordinarily be allowed under the concept of relevancy unless it is clear that the information
   sought has no possible bearing on the claims and defenses of the parties or otherwise on the subject
   matter of the action.” Wrangen v. Pa. Lumbermans Mut. Ins. Co., 593 F. Supp. 2d 1273, 1278


                                                    2
Case 9:19-cv-81160-RS Document 150-2 Entered on FLSD Docket 02/14/2020 Page 5 of 9



   (S.D. Fla. 2008).
          Corellium has wholly failed to show that “the information sought has no possible bearing
   on the claims and defenses of the parties or otherwise on the subject matter of the action.” Id.
   Rather, Corellium’s Answer and affirmative defenses make squarely relevant all of the discovery
   Corellium is now resisting. Corellium’s




                                        Corellium has thus clearly
                                    , rendering information
                                                        .
          Corellium’s affirmative defenses likewise put the requested discovery squarely at issue.
   For example, for its fair use defense, Corellium alleges that “the purpose of Corellium’s product
   is for, inter alia, criticism, research, and/or improvement of Apple’s alleged copyright-protected
   material.” ECF No. 64 at 21. Given that Corellium has put at issue whether its use of Apple’s
   copyrighted works is fair, Apple “is entitled to discover the full extent of the alleged use.” Ashley
   Furniture Indus. Inc. v. Am. Signature, Inc., No. 2:11-cv-00427, 2011 WL 4383594, at *4 (S.D.
   Ohio Sept. 19, 2011). Corellium is also attempting to defend itself against Apple’s Digital
   Millennium Copyright Act claims by arguing, inter alia, that Corellium’s technology “is provided
   to its users for the purpose of conducting acts of good faith encryption research,” and “Corellium
   developed, produced, and/or employed technological [circumvention] means solely for the
   purpose of performing acts of security testing.” ECF No. 64 at 26–27. These arguments also put
   directly at issue who Corellium is providing the Corellium Apple Product to, and what those who
   have received the product are using it for. Finally, Apple’s contributory infringement claim is
   based on the alleged direct infringement by the users of the Corellium Apple Product. ECF No.
   56 ¶¶ 65–70; see also Cable/Home Commc'n Corp. v. Network Prods., Inc., 902 F.2d 829, 845
   (11th Cir. 1990) (“This court has stated the well-settled test for a contributory infringer as ‘one
   who, with knowledge of the infringing activity, induces, causes or materially contributes to the
   infringing conduct of another.’”) (quoting Casella v. Morris, 820 F.2d 362, 365 (11th Cir. 1987)).
   As such, Apple has a right to discover information regarding who is using the Corellium Apple
   Product and how the product is being used.
          Corellium also argues—with no evidentiary support whatsoever—that the information


                                                    3
Case 9:19-cv-81160-RS Document 150-2 Entered on FLSD Docket 02/14/2020 Page 6 of 9



   sought in the Requests is “so highly prejudicial” that the evidence would be inadmissible under
   Federal Rule of Evidence 403. ECF No. 81 at 4. As an initial matter, Corellium has provided no
   explanation for
                           would be prejudicial in any respect.     More importantly, Corellium has
   conflated admissibility with discoverability. Contrary to Corellium’s contention, “[i]nformation
   within this scope of discovery need not be admissible in evidence to be discoverable.” Fed R. Civ.
   Proc. 26(b)(1); see also Safeco Ins. Co. of Am. v. Weissman, No. 17-62032-CIV, 2018 WL
   7046634, at *3 (S.D. Fla. Sept. 5, 2018) (“[A] distinction is drawn between relevance for discovery
   purposes and admissibility.”) (quoting Houston Specialty Ins. Co. v. Titleworks of Southwest Fla.,
   Inc., 2:15-cv-219-FtM-29MRM, 2016 WL 7130939, at *4 (M.D. Fla. July 19, 2016)).1 The proper
   time for addressing the admissibility of evidence is at the pre-trial motion stage, after the evidence
   and its relevance is known fully by both parties, not by seeking a protective order to prevent its
   discovery altogether.
          Corellium’s                                Arguments Are Meritless.         The Motion also
   alleges—again without any evidentiary support whatsoever—that the Requests seek


                           ECF No. 81 at 4. The Motion further argues that this raises
                                        associated with handling                         ” and that “the
   concerns and the                                                         .” Id.
          Corellium’s argument fails for several reasons. As a preliminary matter, even if any
   responsive information                                             , Corellium cannot assert




   1
     Corellium inexplicably relies on the inapposite case of                                         ,
                            which addressed discoverability in a sexual discrimination case and merely
   limited the plaintiff from “pursuing discovery of subject matters not reasonably related to proving
   the elements of her claims.”

                                                     4
Case 9:19-cv-81160-RS Document 150-2 Entered on FLSD Docket 02/14/2020 Page 7 of 9




                                Corellium has provided no reason for this Court to forgo
                                                , nor has it explained why the
           would be ineffective or unavailable here.
          Furthermore, Corellium has not put forth any evidence whatsoever even suggesting that
   the discovery sought is actually                     or that the Protective Order this Court already
   entered (ECF No. 50) would not adequately protect its confidentiality concerns. Apple is not
   seeking public disclosure of any information. To the extent responsive information is considered
                            , designation under the existing Protective Order is certainly appropriate.
   Corellium, however, seeks a very different kind of protective order—one that would prevent any
   discovery on these topics no matter what safeguards the Court puts in place. ECF No. 81 at 5.
   Information is not protected from discovery simply because                                          .
   See OKO Int’l Co. v. Haurex Italy, S.r.l, No. 12-60405-CIV, 2012 WL 12899041, at *1 (S.D. Fla.
   Dec. 11, 2012) (citing Dean v. Anderson, No. 01-2599-JAR, 2002 WL 1377729, at *3 (D. Kan.
   June 6, 2002) (“[C]onfidentiality does not act as a bar to discovery and is generally not grounds to
   withhold documents from discovery.”)).
                                            CONCLUSION
          The information sought by the Requests is directly relevant to the case and specifically put
   at issue by Corellium. Corellium has provided no evidence to support its assertion that the
   Requests                                                                                , or that the
   disclosure of such information would oppress or unduly burden Corellium. It has thus wholly
   failed to meet its burden to demonstrate good cause for the drastic remedy of denying the sought-
   after discovery altogether. The Court should deny the Motion and order Corellium to respond
   forthwith to the Requests.
          For the foregoing reasons, Apple respectfully requests that this Court deny Corellium’s
   Motion for Protective Order.




                                                    5
Case 9:19-cv-81160-RS Document 150-2 Entered on FLSD Docket 02/14/2020 Page 8 of 9



   Dated: January 28, 2020                         Respectfully Submitted,


                                                   /s/ Martin B. Goldberg
   Kathryn Ruemmler*
                                                   Martin B. Goldberg
   kathryn.ruemmler@lw.com
                                                   Florida Bar No. 0827029
   Sarang Vijay Damle*
                                                   mgoldberg@lashgoldberg.com
   sy.damle@lw.com
                                                   rdiaz@lashgoldberg.com
   Elana Nightingale Dawson*
                                                   LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com
                                                   100 Southeast Second Street
   LATHAM & WATKINS LLP
                                                   Miami, FL 33131
   555 Eleventh Street NW, Suite 1000
                                                   (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax


   *Admitted pro hac vice


                                 Attorneys for Plaintiff APPLE INC.




                                               6
Case 9:19-cv-81160-RS Document 150-2 Entered on FLSD Docket 02/14/2020 Page 9 of 9



                                  CERTIFICATE OF SERVICE

          I, Emily L. Pincow, do hereby certify that on January 28, 2020, I caused a copy of the

   foregoing Plaintiff Apple Inc.’s Response to Defendant Corellium, LLC Motion for Protective

   Order to be served via email upon:

   Brett Govett
   Robert Greeson
   Jackie Baker
   NORTON FULBRIGHT US LLP
   2200 Ross Ave., Suite 3600
   Dallas, Texas 75201
   brett.govett@nortonrosefulbright.com
   robert.greeson@nortonrosefulbright.com
   jackie.baker@nortonrosefulbright.com

   Jonathan Vine
   Justin Levine
   Lizza Constantine
   COLE, SCOTT & KISSANE, P.A.
   Esperante Building
   222 Lakeview Avenue, Suite 120
   West Palm Beach, Florida 33401
   jonathan.vine@csklegal.com
   justin.levine@csklegal.com
   lizza.constantine@csklegal.com




                                                       s/ Emily L. Pincow
                                                       Emily Pincow




                                                  7
